Name: Commission Directive 90/214/EEC of 20 April 1990 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1990-05-04

 Avis juridique important|31990L0214Commission Directive 90/214/EEC of 20 April 1990 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 113 , 04/05/1990 P. 0039 - 0040 Finnish special edition: Chapter 3 Volume 32 P. 0149 Swedish special edition: Chapter 3 Volume 32 P. 0149 *****COMMISSION DIRECTIVE of 20 April 1990 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (90/214/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 90/110/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 85/429/EEC (3); Whereas a new use of the antibiotic 'virginiamycin' has been widely tested in several Member States; whereas, on the basis of experience gained and studies undertaken, it appears that this new use can be authorized throughout the Community; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 Member States shall, by 30 November 1990 at the latest, bring into force the laws, regulations or administrative provisions necessary to comply with Article 1. They shall inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 67, 15. 3. 1990, p. 44. (3) OJ No L 245, 12. 9. 1985, p. 1. ANNEX In Annex I to Directive 70/524/EEC, Part A 'Antibiotics', the following is added to entry E 711 'virginiamycin': 1.2.3.4.5.6.7.8 // // // // // // // // // EEC No // Additive // Chemical formula, description // Species or category of animal // Maximum age // Minimum content // Maximum content // 1.2.3.4.5.6,7.8 // // // // // // mg/kg of complete feedingstuff // Other provisions // 1.2.3.4.5.6.7.8 // // // // // // // // // // // / / 'Cattle for fattening // - // 15 // 40 // Indicate in the instructions for use: ''For supplementary feeding stuffs the maximum dose in the daily ration must not exceed: - for 100 kg of body weight: 140 mg - above 100 kg: add 6 mg for each additional 10 kg body weight" ' // // // // // // // //